DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,967,752. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,967,752 anticipates all the limitations of instant claim 1.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,967,752 in view of Fici et al. US PGPUB 2018/0373258.
Claim 9 of U.S. Patent No. 10,967,752 discloses all of claim 19 except for when the distance is decreased to a first preset distance, the control module controls the driving module, to reduce a moving speed of the autonomous moving device.
However, Fici discloses a docking system for charging a mobile robot [abs.], wherein when the distance is decreased to a first preset distance, the control module controls the driving module, to reduce a moving speed of the autonomous moving device [pars. 65 & 82-83; a speed coefficient K between 0 and 1 is used to decelerate the robot as it approaches a docking station, K is directly proportional to the distance thus at a first preset distance, which may be when it enters the “docking region” within a radius of “R” (par. 65) the decrease starts until the robot is docked and the speed reaches 0].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify claim 9 of U.S. Patent No. 10,967,752 to further include wherein when the distance is decreased to a first preset distance, the control module controls the driving module, to reduce a moving speed of the autonomous moving device for the purpose of slowing the robot down for docking once the robot has entered a docking region, as taught by Fici (pars. 65 & 82-83).  





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "wireless charging locating module", "driving module", "control module", "wireless charging station locating module", "directing line search module", "charging signal detection module", "magnetic force detection module" in claims 1-3, 6-11, 14-15 and 22.
Examiner notes that:
“wireless charging locating module” is interpreted as a “magnetic force detection module” or “GPS, the Bluetooth, or the like” or a “locating sensor” “or a “sensor signal detection unit” or a “line search module” and functional equivalents;
“driving module” is interpreted as a “a wheel or a track, a driving motor, and the like”;
"wireless charging station locating module" is interpreted as “at least one of a GPS module, a Bluetooth module, a Zigbee module, or a WiFi module” or a “directing line search module” and functional equivalents; and 
“charging signal detection module” is interpreted as a “signal detection circuit” and functional equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “control module” and "magnetic force detection module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner can find no clear link between structure and the “control module” and "magnetic force detection module” in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-19 have been found indefinite for reciting the 112(f) limitation “control module” and "magnetic force detection module” for which there is not adequate structure disclosed for performing the corresponding function of “control module” and "magnetic force detection module”; therefore there is a lack of written description since an indefinite unbounded functional limitation would cover all ways of performing a function, known and unknown, and would indicate that the inventor has not provided sufficient disclosure to show possession of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7-9 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Harris US PGPUB 2015/0077045.
Regarding claim 1, Harris discloses an autonomous moving device wireless charging system [fig. 1; pars. 5, 11 & 15, robotic mower 100 is inductively charged at a charging station 104 that it locate and navigates to], comprising an autonomous moving device [fig. 1, 100; par. 11] and a wireless charging station [fig. 1, 104; par. 11], wherein:
the wireless charging station comprises a wireless charging transmitting end [fig. 5, wireless charging station 104 comprises a face up portion (wireless charging transmitting end)]; and
the autonomous moving device comprises: 
a wireless charging receiving end [fig. 4, mower device has a face down portion (wireless charging receiving end)], wherein the wireless charging transmitting end wirelessly transmits a charging signal to the wireless charging receiving end to transmit electric energy [pars. 5, 11, 14, 16 & 18, inductive charging]; 
a charging battery, electrically connected to the wireless charging receiving end, to receive the electric energy transmitted from the wireless charging receiving end [figs. 1 & 4; battery pack 102 receives rectified current from the charging circuit of each receiver coil (par. 17)]; 
a wireless charging locating module, wherein the wireless charging locating module determines whether the autonomous moving device is at a charging location [par. 13, vehicle control unit 112 contains functionality to command the moving device to stop when it determines that it is at the inductive charging station, thus at a charging location]; 
a driving module, driving the autonomous moving device to move [pars. 11-12; fig. 4, traction motors drive the mower 100]; and 
a control module [pars. 11-12, control unit 112], connected to the wireless charging locating module and driving module [figs. 1 & 4; pars 11-15], and when the wireless charging locating module determines that the autonomous moving device is at the charging location, controlling the driving module, to make the autonomous moving device dock at the charging location [pars. 13 and 15-16, vehicle control unit 112 contains functionality to command the moving device to stop (dock) “inside the inductive charging station”, when it determines that it is at the inductive charging station]; and 
wherein the wireless charging locating module comprises a charging signal detection module, and the charging signal detection module detects whether intensity of the charging signal received by the wireless charging receiving end reaches a predetermined value, and when the intensity of the charging signal reaches the predetermined value, determines that the autonomous moving device is at the charging location [pars. 15-16, the mower approaches the charging station until it is at a “required distance” between the beacon (of the charging station) and the sensor (of the mower) as determined by signal strength; thus, control unit comprises charging signal detection functionality and based on the intensity of the signal reaching a particular value, it determines that the mower should stop].
Regarding claim 2, Harris discloses wherein: 
the autonomous moving device comprises a wireless charging station locating module, and the wireless charging station locating module locates a location of the wireless charging station, and sends the location of the wireless charging station to the control module; and the control module controls the driving module according to the location of the wireless charging station, to make the autonomous moving device move towards the wireless charging station [pars. 12-13 & 15; the robotic mower via the control unit processes information such that it can find the inductive charging station 104 and propel itself in that direction via the traction drive motors, thus the control unit 112 comprises a wireless charging station locating module].
Regarding claim 7, Harris discloses wherein: the charging signal detection module determines a distance from the autonomous moving device to the charging location according to the intensity of the charging signal, and the control module controls the driving module according to the distance or a change of the distance, to make the autonomous moving device move towards the charging location [pars. 15-16, the mower approaches the charging station until it is at a “required distance” between the beacon (of the charging station) and the sensor (of the mower) as determined by signal strength; thus, the mower determines a distance by determining whether it is at a distance greater than the required distance or less than or equal to the required distance, and commands the mower to move closer or to stop accordingly].
Regarding claim 8, Harris discloses wherein: when the distance is decreased to a first preset distance, the control module controls the driving module, to reduce a moving speed of the autonomous moving device [pars. 13 & 15-16, the control module instructs the mower to stop (thus reducing the moving speed, albeit to zero) when the mower is at a “required distance” between the mower’s sensor and the station’s beacon as determined by the signal strength].
Regarding claim 9, Harris discloses wherein: a locating element is disposed on the wireless charging station [par. 15, beacon 138], the wireless charging locating module comprises a locating sensor for detecting the locating element [par. 15, sensors 140], and when the locating sensor detects that the locating sensor and the locating element are in a preset location relationship [par. 15, at a “required distance” as determined by the signal strength intensity], the wireless charging locating module determines that the autonomous moving device is at the charging location [par. 15].
Regarding claim 18, Harris discloses wherein: at the charging location, the wireless charging transmitting end and the wireless charging receiving end are aligned [par. 16].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harris US PGPUB 2015/0077045 in view of Abramson US PGPUB 2007/0142964.
Regarding claim 3, Harris discloses wherein: the system further comprises a directing line that extends outwards from the wireless charging station [par. 15, boundary wire] and the control module controls the driving module, to make the autonomous moving device move along the directing line to reach the wireless charging station [par. 15, the mower can be instructed to drive along a boundary wire until reaching the charging station via the vehicle control unit].
Harris does not explicitly disclose the wireless charging station locating module comprises a directing line search module, the directing line search module searches for the directing line.
However, Abramson discloses an autonomous lawn mowing robot wherein the control unit includes a wireless charging station locating module which comprises a directing line search module, the directing line search module searches for the directing line [figs. 1 & 10; par. 31; the robot 22 has a control unit 104 which detects the strength of the magnetic field emitted by the electromagnetic signal of the perimeter wire 26 and uses the signal strength to locate the robot with respect to the wire 26 and then to follow the perimeter wire to the docking station 20].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Harris to further include the wireless charging station locating module comprises a directing line search module, the directing line search module searches for the directing line for the purpose of determining where the robot is with respect to a perimeter wire and use that information to return the robot to the docking station, as taught by Abramson (par. 31).
Regarding claim 4, Abramson as applied in claim 3 discloses wherein: the directing line is a signal line for transmitting an electromagnetic signal outwards, and the directing line search module is an electromagnetic signal sensor [par. 31].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harris US PGPUB 2015/0077045 in view of Abramson US PGPUB 2007/0142964, and further in view of Balutis et al. US PGPUB 2016/0165795.
Regarding claim 5, the combination of Harris and Abramson does not explicitly disclose wherein: the wireless charging station locating module comprises at least one of a GPS module, a Bluetooth module, a Zigbee module, or a WiFi module.
However, Balutis discloses an autonomous lawnmower [par. 2] including a  wireless charging station locating module which comprises at least one of a GPS module, a Bluetooth module, a Zigbee module, or a WiFi module [par. 44-47, 51 & 85, the robot lawnmower can use GPS to perform mapping and planning which includes returns to the charger].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Harris and Abramson to further include wherein: the wireless charging station locating module comprises at least one of a GPS module, a Bluetooth module, a Zigbee module, or a WiFi module for the purpose of allowing the lawnmower to perform mapping using coordinates, as taught by Balutis (par. 44-47, 51 & 85), and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harris US PGPUB 2015/0077045.
Regarding claim 6, Harris does not explicitly disclose wherein: the charging signal detection module determines whether the intensity of the charging signal reaches a preset value by detecting whether a current or a voltage generated on a charging circuit of a charging battery by the charging signal reaches a predetermined value.
However, Examiner takes Official Notice that it is well known in the wireless charging arts to determine whether the intensity of the charging signal reaches a preset value by detecting whether a current or a voltage generated on a charging circuit of a charging battery by the charging signal reaches a predetermined value. As such, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Harris to further include the charging signal detection module determines whether the intensity of the charging signal reaches a preset value by detecting whether a current or a voltage generated on a charging circuit of a charging battery by the charging signal reaches a predetermined value for the purpose of using a pre-existing circuit for multiple purposes, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, Harris discloses wherein: a shielder is disposed above the wireless charging receiving end [see annotated fig. 4 below]. 

    PNG
    media_image1.png
    733
    815
    media_image1.png
    Greyscale

Harris does not explicitly disclose an area of the shielder is greater than that of the wireless charging transmitting end and the wireless charging receiving end.
However, Examiner takes Official Notice that it is well known in the wireless charging arts for a shielder to be greater than that of the wireless charging transmitting end and the wireless charging receiving end. As such, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Harris to further include an area of the shielder is greater than that of the wireless charging transmitting end and the wireless charging receiving end for the purpose of preventing leakage of magnetic fields.

	
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harris US PGPUB 2015/0077045 in view of Kim US Patent 5,440,216.
Regarding claim 10, Harris does not explicitly disclose wherein: the locating element is magnet, and the locating sensor is a magneto sensitive element.
However, Kim discloses an autonomous service robot [fig. 1, abs] including a locating element which is a magnet, and the locating sensor is a magneto sensitive element [fig. 1, magnet sensing means 34 of the robot senses magnet 154 of the automatic charging means 30 and uses the information to align itself; col. 3, lines 39-50; col. 8, lines 6-25; col. 8, line 63-col. 9 line 20].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Harris to further include wherein: the locating element is magnet, and the locating sensor is a magneto sensitive element for the purpose of providing precision alignment as taught by Kim (col. 3, lines 39-50; col. 8, lines 6-25; col. 8, line 63-col. 9 line 20).
Regarding claim 11, Harris does not explicitly disclose wherein: the autonomous moving device and the wireless charging station are both provided with an electromagnet, or one of the autonomous moving device and the wireless charging station is provided with a permanent magnet; the wireless charging locating module is a magnetic force detection module, and the magnetic force detection module monitors intensity of a magnetic force between the autonomous moving device and the wireless charging station, and when the magnetic force is greater than a preset value, determines that the autonomous moving device is at the charging location.
However, Kim discloses an autonomous service robot [fig. 1, abs] wherein: the autonomous moving device and the wireless charging station are both provided with an electromagnet, or one of the autonomous moving device and the wireless charging station is provided with a permanent magnet; the wireless charging locating module is a magnetic force detection module, and the magnetic force detection module monitors intensity of a magnetic force between the autonomous moving device and the wireless charging station, and when the magnetic force is greater than a preset value, determines that the autonomous moving device is at the charging location [fig. 1, magnet sensing means 34 of the robot senses magnet 154 of the automatic charging means 30 and uses the magnetic force information to align itself, thus the magnet sensing means 34 is a magnetic force detection module; once the force is “directly” detected, thus above some preset value that signifies a “direct” detection, charging begins, thus it is determined that the device is at the charging location; col. 3, lines 39-50; col. 8, lines 6-25; col. 8, line 63-col. 9 line 20; col. 14, lines 37-62].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Harris to further include wherein: the autonomous moving device and the wireless charging station are both provided with an electromagnet, or one of the autonomous moving device and the wireless charging station is provided with a permanent magnet; the wireless charging locating module is a magnetic force detection module, and the magnetic force detection module monitors intensity of a magnetic force between the autonomous moving device and the wireless charging station, and when the magnetic force is greater than a preset value, determines that the autonomous moving device is at the charging location for the purpose of providing precision alignment as taught by Kim (col. 3, lines 39-50; col. 8, lines 6-25; col. 8, line 63-col. 9 line 20).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris US PGPUB 2015/0077045 in view of Schatz et al. US PGPUB 2011/0095618.
Regarding claim 13, Harris does not explicitly disclose  further comprising a wireless charging transfer apparatus, wherein the wireless charging transfer apparatus is disposed between the wireless charging transmitting end and the wireless charging receiving end, and is configured to receive a charging signal sent by the wireless charging transmitting end, and transmit the charging signal to the wireless charging receiving end.
However, Schatz discloses an autonomous service robot [pars. 19, 531, 543 & 688] including a  further comprising a wireless charging transfer apparatus, wherein the wireless charging transfer apparatus is disposed between the wireless charging transmitting end and the wireless charging receiving end, and is configured to receive a charging signal sent by the wireless charging transmitting end, and transmit the charging signal to the wireless charging receiving end [pars. 114-117 & 647-660; figs. 76-78; repeater resonators can be placed in between the transmitting and receiving ends (coils) to transmit the charging signal from the transmitting end to the receiving end].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Harris to further include a wireless charging transfer apparatus, wherein the wireless charging transfer apparatus is disposed between the wireless charging transmitting end and the wireless charging receiving end, and is configured to receive a charging signal sent by the wireless charging transmitting end, and transmit the charging signal to the wireless charging receiving end for the purpose of improving coupling efficiency between transmitting and receiving coils, as taught by Schatz (par. 648).
Regarding claim 14, Schatz as applied in claim 13 discloses wherein: the wireless charging transfer apparatus is disposed on either of the wireless charging station and the autonomous moving device [fig. 77, the device to be charged, which as illustrated is a cabinet lighting system but can be a robot (pars. 19, 531, 543 & 688) can be coupled to the repeater resonator 7708; par. 662].
Regarding claim 15, Harris discloses the autonomous moving device (e.g. claim 1).
Harris does not explicitly disclose wherein: when the device is located at the charging location, a distance between the wireless charging transmitting end and the wireless charging receiving end is greater than 5 centimeters.
However, Examiner takes Official Notice that it is well known in the wireless charging arts for when the device is located at the charging location, a distance between the wireless charging transmitting end and the wireless charging receiving end is greater than 5 centimeters. As such, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Harris to further include an area of the shielder is greater than that of the wireless charging transmitting end and the wireless charging receiving end for the purpose of providing greater freedom of movement and space for parts hanging below the device, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, Harris discloses the autonomous moving device (e.g. claim 1).
Harris does not explicitly disclose wherein: when the device is located at the charging location, an area of overlap between the wireless charging transmitting end and the wireless charging receiving end is less than 80% of an area of the wireless charging transmitting end or the wireless charging receiving end.
However, Examiner takes Official Notice that it is well known in the wireless charging arts for when the device is located at the charging location, an area of overlap between the wireless charging transmitting end and the wireless charging receiving end is less than 80% of an area of the wireless charging transmitting end or the wireless charging receiving end. As such, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Harris to further include when the device is located at the charging location, an area of overlap between the wireless charging transmitting end and the wireless charging receiving end is less than 80% of an area of the wireless charging transmitting end or the wireless charging receiving end for the purpose of providing greater freedom of movement and space for parts hanging below the device, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harris US PGPUB 2015/0077045 in view of Borinato et al. US PGPUB 2014/0031979.
Regarding claim 17, Harris discloses wherein: the autonomous moving device further comprises a battery detection module for detecting a charge of the charging battery [par. 12].
Harris does not explicitly disclose detecting the battery voltage, per se.
Harris does not explicitly disclose when the charge of the charging battery is less than a preset value, the control module controls the driving module, to make the autonomous moving device return to the wireless charging station.
However, Borinato discloses an autonomous lawn mowing robot [fig. 1, abs., par. 4] which detects the battery voltage, per se, and when the voltage of the charging battery is less than a preset value, the control module controls the driving module, to make the autonomous moving device return to the wireless charging station [pars. 19, 65 & 74].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Harris to further include detecting the battery voltage and when the charge of the charging battery is less than a preset value, the control module controls the driving module, to make the autonomous moving device return to the wireless charging station for the purpose of recharging the robot when it’s battery gets to the point where there is insufficient power, as taught by Borinato (pars. 65 & 74).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harris US PGPUB 2015/0077045 in view of Fici et al. US PGPUB 2018/0373258.
Regarding claim 19, Harris discloses an autonomous moving device wireless charging system [fig. 1; pars. 5, 11 & 15, robotic mower 100 is inductively charged at a charging station 104 that it locate and navigates to], comprising an autonomous moving device [fig. 1, 100; par. 11] and a wireless charging station [fig. 1, 104; par. 11], wherein: 
the wireless charging station comprises a wireless charging transmitting end [fig. 5, wireless charging station 104 comprises a face up portion (wireless charging transmitting end)]; and
the autonomous moving device comprises: 
a wireless charging receiving end [fig. 4, mower device has a face down portion (wireless charging receiving end)], wherein the wireless charging transmitting end wirelessly transmits a charging signal to the wireless charging receiving end to transmit electric energy [pars. 5, 11, 14, 16 & 18, inductive charging]; 
a charging battery, electrically connected to the wireless charging receiving end, to receive the electric energy transmitted from the wireless charging receiving end [figs. 1 & 4; battery pack 102 receives rectified current from the charging circuit of each receiver coil (par. 17)]; 
a wireless charging locating module, wherein the wireless charging locating module determines whether the autonomous moving device is at a charging location [par. 13, vehicle control unit 112 contains functionality to command the moving device to stop when it determines that it is at the inductive charging station, thus at a charging location]; 
a driving module, driving the autonomous moving device to move [pars. 11-12; fig. 4, traction motors drive the mower 100]; and 
a control module [pars. 11-12, control unit 112], connected to the wireless charging locating module and driving module [figs. 1 & 4; pars 11-15], and when the wireless charging locating module determines that the autonomous moving device is at the charging location, controlling the driving module, to make the autonomous moving device dock at the charging location [pars. 13 and 15-16, vehicle control unit 112 contains functionality to command the moving device to stop (dock) “inside the inductive charging station”, when it determines that it is at the inductive charging station];
wherein the wireless charging locating module determines a distance from the autonomous moving device to the charging location, and the control module controls the driving module according to the distance or a change of the distance, to make the autonomous moving device move towards the charging location [pars. 15-16, the mower approaches the charging station until it is at a “required distance” between the beacon (of the charging station) and the sensor (of the mower) as determined by signal strength; thus, the mower determines a distance by determining whether it is at a distance greater than the required distance or less than or equal to the required distance, and commands the mower to move closer or to stop accordingly]; and 
when the distance is decreased to a second preset distance, the control module controls the driving module to stop moving, and the second preset distance is smaller than the first distance [pars. 13 & 15-16, the control module instructs the mower to stop (thus reducing the moving speed, albeit to zero) when the mower is at a “required distance” (a distance smaller than a distance at which the mower goes full speed) between the mower’s sensor and the station’s beacon as determined by the signal strength].
Harris does not explicitly disclose wherein when the distance is decreased to a first preset distance, the control module controls the driving module, to reduce a moving speed of the autonomous moving device.
However, Fici discloses a docking system for charging a mobile robot [abs.], wherein when the distance is decreased to a first preset distance, the control module controls the driving module, to reduce a moving speed of the autonomous moving device [pars. 65 & 82-83; a speed coefficient K between 0 and 1 is used to decelerate the robot as it approaches a docking station, K is directly proportional to the distance thus at a first preset distance, which may be when it enters the “docking region” within a radius of “R” (par. 65) the decrease starts until the robot is docked and the speed reaches 0].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Harris to further include wherein when the distance is decreased to a first preset distance, the control module controls the driving module, to reduce a moving speed of the autonomous moving device for the purpose of slowing the robot down for docking once the robot has entered a docking region, as taught by Fici (pars. 65 & 82-83).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859